                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

LINDA J. KAMINSKY, et al.,                              )
                                                        )
                                Plaintiffs,             )
                                                        )
v.                                                      )      Case No. 18-2618-CM
                                                        )
EQUITY BANK,                                            )
                                                        )
                                Defendant.              )


                                              ORDER

        Plaintiffs have filed a motion for leave to file an amended complaint pursuant to

Fed. R. Civ. P. 15(a) (ECF No. 47). Under the time requirements set forth in D. Kan. Rule

6.1(d), defendant’s response to the motion was due on June 25, 2019. No timely opposition

has been filed.

        D. Kan. Rule 7.4 provides, “If a responsive brief or memorandum is not filed within

the D. Kan. Rule 6.1(d) time requirements, the court will consider and decide the motion

as an uncontested motion. Ordinarily the court will grant the motion without further

notice.”

        The court considers the instant motion unopposed. In addition, the court finds good

cause for the proposed amendments. The motion is granted. Plaintiffs shall file their

amended complaint by July 3, 2019.


                                                1
O:\ORDERS\18-2618-CM-47.docx
        Dated June 26, 2019, at Kansas City, Kansas.

                                         s/ James P. O'Hara
                                         James P. O'Hara
                                         U.S. Magistrate Judge




                                            2
O:\ORDERS\18-2618-CM-47.docx
